DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-5, and 7-19 are pending for examination.  Claims 1, 3-5, 7, 11-15, and 17-19 are currently amended.  Claims 2, 6, and 20 are canceled.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection is necessitated by applicant’s amendments.  See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al [US 20160064821 A1] in view of Chen et al [US 20090109034 A1] in further view of Li et al [US 7570169 B2].
As for claim 1, Nakano discloses a multi-layer conductor device for a more durable radio-frequency identification tag, comprising: 
a first conductor (11); 
a second conductor (12); and 
a dielectric positioned between the first and the second conductors, wherein the first and the second conductors are connected together at their ends to form a diverse current path (paragraph 0028).
Nakano does not specifically disclose one or more capacitors are positioned between the first and second conductors at intervals along the first and second conductors. In an analogous art, Chen discloses that it was known in the art to connect first and second conductors of an RFID tag at intervals along the first and second conductors (see Figure 1 and paragraph 0022).  Having these teachings on hand, it would have been obvious to the skilled artisan to try connecting he conductors of Nakano as taught by Chen.  The skilled artisan would have had good reason to pursue the known options for connecting the conductors of the claims radio frequency identification tags that were within his/her technical grasps at the time of filing the instant application.  In yet another analogous art, Li discloses that it was known in the art to use one or more capacitors positioned between first and second conductors as connectors (column 1, lines 45-59 and column 3, lines 18-33).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Nakano with the teachings of Chen and Li in order to yield the predictable results of a first and second conductor having connectors arranged at intervals in order to form a current path.
As for claim 3¸ the first and the second conductors are connected together by the dielectric (paragraphs 0028 and 0045; insulating sheet).
As for claim 4¸ Chen discloses that the first and the second conductors are connected together via at least one of crimping, welding, or creating holes, in the first and second conductors (see Figure 1 and paragraph 0022).
As for claim 5, while Nakano teaches a capacitance (paragraph 0044), Nakano in view of Chen does not specifically disclose that the first and second conductors are connected together via a capacitance.  In an analogous art, Li discloses that it was known in the art for first and second conductors to be connected together with a dielectric via capacitance (column 1, lines 45-59).  Having these references on hand, the skilled artisan would have recognized that a capacitor could be used for connecting the first and second conductor to the dielectric as taught by Li.  The skilled artisan would have had good reason to pursue the known options for connecting the first and second conductors that were within his/her technical grasps at the time of filing the instant application.
Claim 7 is interpreted and rejected using the same reasoning as claims 1 and 4 above.
As for claim 8, the claim is interpreted and rejected using the same reasoning as claim 4 above. Examiner takes official notice that it was known in the art to connect first and second conductors via an adhesive.  Having these teachings on hand, it would have been obvious to try an adhesive in the invention of Nakano for connecting the first and second conductors.
As for claim 9¸ Chen discloses an RFID strap positioned between the first and second conductors (paragraph 0023).  Having each of the references on hand it would have been obvious to the skilled artisan to modify the invention of Nakano to include the strap of Chen et al.  in order to attach the radio frequency identification device to the multi-layer conductor device.
Claim 10 is interpreted and rejected using the same reasoning as claims 4 and 9 above.
Claim 11 is interpreted and rejected using the same reasoning as claim 1 above.
Claims 12-14 are interpreted and rejected using the same reasoning as claims 1, 3, 4, and 7 above.
Claim 15 is interpreted and rejected using the same reasoning as claim 10 above.
Claim 16 is interpreted and rejected using the same reasoning as claims 1 and 5 above.
Claim 17 is interpreted and rejected using the same reasoning as claims 7 and 16 above.  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Nakano and Chen to include the capacitors taught by Li.  The skilled artisan would have had good reason to try the known options for connecting first and second conductors that were known in the art at the time filing.
Claim 18 is interpreted and rejected using the same reasoning as claim 16 above.
As for claim 19, the claim is interpreted and rejected using the same reasoning as claims 16 and 18 above

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684


/Eric Blount/            Primary Examiner, Art Unit 2684